In the

         United States Court of Appeals
                       For the Seventh Circuit
                            ____________________ 
No. 13‐2745 
UNITED STATES OF AMERICA, 
                                                            Plaintiff‐Appellee, 

                                         v. 

JOSEPH C. BROWNLEE, 
                                                        Defendant‐Appellant. 
                            ____________________ 

             Appeal from the United States District Court for the 
              Northern District of Indiana, South Bend Division. 
         No. 3:13‐cr‐00011‐RLM‐CAN‐1 — Robert L. Miller, Jr., Judge.   
                            ____________________ 

        ARGUED JANUARY 23, 2014 — DECIDED MARCH 4, 2014 
                    ____________________ 

   Before  POSNER  and  RIPPLE,  Circuit  Judges,  and  GILBERT, 
District Judge.* 
   POSNER, Circuit Judge. The defendant was convicted by a 
jury of being a felon in possession of a gun, in violation of 18 
U.S.C. § 922(g)(1), and was sentenced to 60 months in prison. 
He possessed the gun—a .40 caliber Smith & Wesson pistol, 
model SW40VE—in Indiana. To convict him the government 

*    Of the Southern District of Illinois, sitting by designation.
2                                                        No. 13‐2745 


had to prove that the gun had been “shipped or transported 
in  interstate  or  foreign  commerce.”  § 922(g).  (We  don’t  un‐
derstand  what  “shipped”  adds  to  “transported”—what  is 
transported may not have been shipped, but what is shipped 
must  have  been  transported.  But  no  matter.)  To  prove  this, 
the  government  presented  expert  testimony  by  a  special 
agent  of  the  federal  Bureau  of  Alcohol,  Tobacco,  Firearms 
and Explosives (usually referred to just as “ATF”). The agent 
had worked for the ATF for 24 years and received training at 
the  ATF’s  “firearms  nexus  school”  in  how  to  determine 
where  guns  had  been  manufactured.  And  she  had  testified 
in previous cases about the place of manufacture of particu‐
lar  guns.  She  testified  in  this  case  that  the  defendant’s  gun 
had  been  manufactured  at  a  plant  in  Connecticut  and  so 
must  have  been  transported  in  interstate  commerce  to  end 
up in Indiana. 
     She had based her research on  a  search of an  ATF data‐
base of information about the place of manufacture of guns, 
on other sources of such information, such as the Blue Book of 
Gun  Values,  www.bluebookofgunvalues.com  (visited  March 
4,  2014),  and  on  a  phone  conversation  and  an  exchange  of 
emails that she had had the day before the trial began with 
the  manager  of  the  plant  that  had  manufactured  the  gun. 
Her  initial  documentary  search  had  revealed  two  locations, 
both  outside  Indiana—one  in  Wisconsin  and  one  in  Con‐
necticut—at  which  the  gun  could  have  been  manufactured, 
and she had called the manager of one of the plants, the one 
in  Connecticut  (presumably  she  thought  it  more  likely  to 
have been the plant that manufactured the defendant’s gun), 
to  pinpoint  the  place  of  manufacture—and  he  had  told  her 
that it was indeed his plant, the Connecticut plant. The plant 
is  owned  not  by  Smith  &  Wesson  but  by  a  small  manufac‐
No. 13‐2745                                                           3 


turer  named  Tri  Town  Precision  Plastics,  see  “About  Us,” 
www.ttplastics.com/prof.htm (visited March 4, 2014). It may 
seem odd for a plastics company to be making guns. But the 
pistol in question is what is called a “polymer frame” gun—
the frame and grip are made of plastic although the gun bar‐
rel  and  the  gun’s  moving  parts  are  made  of  steel.  The  only 
issue  presented  by  the  appeal  is  the  adequacy  of  the  evi‐
dence  to  prove  that  the  gun  had  not  been  manufactured  in 
Indiana. 
    The defendant’s lawyer complains about the brevity and 
lack  of  detail  of  the  expert’s  testimony.  And  brief  and  gen‐
eral  it  was.  Really  all  she  said  was  that  the  gun  had  been 
manufactured in Deep River, Connecticut, and that the basis 
for  her  expert  opinion  was  “data  bases  I  have  available  to 
me, and, also, I spoke to the manager.” But the defendant’s 
lawyer  had  not  questioned  her  qualifications  to  give  expert 
testimony  about  whether  the  gun  had  been  manufactured 
outside  Indiana,  had  conducted  no  voir  dire,  had  not  re‐
quested  a  Daubert  hearing,  and  had  limited  his  cross‐
examination of her to two pointless questions: “This investi‐
gation  that  you  did  was  yesterday;  is  that  correct?”—to 
which she replied that she had talked to the manager yester‐
day—and  “when  these  charges  were  brought,  you  had  not 
confirmed  that  the  gun  had  actually  traveled  in  interstate 
commerce; is that correct?”—to which she replied: “Not ex‐
actly.  I  knew  that  it  was  made  at  one  of  two  locations  that 
manufacture  polymer  frames  for  Smith  &  Wesson.”  (She 
meant it was a “polymer frame” gun that had been manufac‐
tured at one of two locations, not that the plastic components 
had been manufactured at one of those locations but that the 
gun  had  been  assembled  elsewhere,  perhaps  Indiana.)  De‐
spite the brevity of her testimony it was sufficient, especially 
4                                                          No. 13‐2745 


in  the  absence  of  meaningful  cross‐examination  or  contrary 
evidence, to justify a reasonable jury in finding that the gun 
had been manufactured outside Indiana. 
    The  defendant  argues  that  the  expert  was  giving  imper‐
missible hearsay evidence in testifying to what the manager 
had  told  her.  But  an  expert  witness  is  permitted  to  rely  on 
any evidence, whether it would be admissible or inadmissi‐
ble  if  offered  by  a  lay  witness,  that  experts  in  the  witness’s 
area  of  expertise  customarily  rely  on.  The  evidence  the  ex‐
pert relies on has to provide an adequate foundation for the 
expert’s opinion, Daubert v. Merrell Dow Pharmaceuticals, Inc., 
509  U.S.  579  (1993);  Price  v.  Thurmer,  637  F.3d  831,  837–38 
(7th  Cir.  2011);  Ward  v.  Dixie  National  Life  Ins.  Co.,  595  F.3d 
164, 181–82 (4th Cir. 2010)—but that is all. Anyway the ATF 
agent’s  testimony  about  her  conversation  with  Tri  Town’s 
manager was icing on the cake. The government didn’t have 
to prove where the gun had been manufactured, only that it 
had not been manufactured in Indiana, a conclusion the ex‐
pert had arrived at on the basis of her database searches be‐
fore she talked to the manager. 
    Although  the  judge  properly  allowed  her  to  testify  that 
she’d been told by the manager that the gun had been manu‐
factured  at  his  plant,  he  wouldn’t  allow  her  to  repeat  what 
the  manager  had  said.  It’s  true  that  “the  entirety  of  [an  ex‐
pert’s]  testimony  cannot  be  the  mere  repetition  of  ‘the  out‐
of‐court statements of others,’” United States v. Luna, 649 F.3d 
91,  105  (1st  Cir.  2011),  quoting  United  States  v.  Cormier,  468 
F.3d  63,  73  (1st  Cir.  2006),  and  that  “an  expert  witness  may 
not  simply  summarize the  out‐of‐court statements of others 
as  his  testimony.”  United  States  v.  Smith,  869  F.2d  348,  355 
(7th Cir. 1989). But the key words are “mere” and “simply.” 
No. 13‐2745                                                        5 


An expert who parrots an out‐of‐court statement is not giv‐
ing expert testimony; he is a ventriloquist’s dummy. The ex‐
pert in this case would not have been doing that in quoting 
what the manager had told her in their phone conversation, 
any more than if she had read off the locations of gun facto‐
ries from her databases. 
    The  district  judge  was  concerned  that  a  verbatim  tran‐
scription  of  what  the  manager  had  said  would  be  unduly 
prejudicial, a ground for exclusion under both Rule 403 and 
Rule  703.  He  said  “she  wouldn’t  be  able  [he  meant  she 
wouldn’t be permitted]—given the last sentence of Rule 703 
and the fact that the probative value in helping the jury un‐
derstand  the  weight  of  the  …  opinion  doesn’t  substantially 
outweigh the possibility of unfair prejudice … to recount the 
conversation with the manufacturer.” We don’t see, and the 
judge  didn’t  explain,  why  a  paraphrase  would  be  less  “un‐
fairly”  prejudicial  than,  say,  a  recorded  quotation,  which 
would be more reliable. 
    The  defendant’s  lawyer  argues  finally  that  the  manager 
should  have  been  called  to  testify  to  the  place  of  manufac‐
ture  of  the  gun—that  his  testimony  would  have  been  more 
reliable  than  the  expert’s.  But  remember  that  the  lawyer 
hadn’t questioned the qualifications of the ATF agent to tes‐
tify to the place of manufacture of the gun. He thus had tac‐
itly  conceded  that  a  reasonable  jury  could,  despite  the  ab‐
sence  of  other  evidence,  conclude  from  the  expert’s  testi‐
mony  alone  that  the  defendant’s  gun  had  indeed  been 
manufactured outside of Indiana. 
   The agent not only works in Indiana, but her job involves 
determining the state in which a gun is manufactured (or in 
which it is not manufactured—because, to repeat, it doesn’t 
6                                                          No. 13‐2745 


matter where the defendant’s gun was manufactured so long 
as  it  was  not  manufactured  in  the  state  in  which  he  pos‐
sessed it). The manager of Tri Town Plastics’ plant has a dif‐
ferent  job,  the  performance  of  which  would  be  disrupted  if 
he had to fly to remote locations any time a person was be‐
ing prosecuted as a felon in possession of a gun believed to 
have  been  manufactured  in  that  plant.  It’s  no  surprise  that 
the use of expert testimony to prove that a gun has crossed 
state lines is the standard method of proof of that element of 
the crime of being a felon in possession—evidence accepted 
as  valid  by  (so  far  as  we  have  been  able  to  determine)  all 
courts. See, e.g., United States v. Ware, 914 F.2d 997, 1003 (7th 
Cir. 1990); United States v. Lowe, 860 F.2d 1370, 1374 (7th Cir. 
1988);  United  States  v.  Corey,  207  F.3d  84,  92  (1st  Cir.  2000); 
United States v. Carter, 270 F.3d 731, 734–35 (8th Cir. 2001). 
                                                             AFFIRMED.